DETAILED ACTION
Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submitted on 03/26/2021 has been considered by the examiner.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art reference of Chen (U.S. Pub. No. 2020/0264463) teaches a display device having a dimming panel 300 that is arranged between the display panel 200 and the backlight BL as mentioned in the limitations of claim 10. Chen teaches a first substrate 214. A liquid crystal layer 306 and a second substrate 302. Chen does not teach the structure of the first substrate wherein the substrate sequentially has an insulating substrate, multiple first electrodes wherein each of them has a base electrode and multiple island electrodes, and further does not mention each of the multiple island electrodes being arranged in a manner that an electrode area occupancy decreases toward an outer periphery of the first electrode. Chen further does not teach the first substrate having a first insulating layer and a second electrode having parallel linear electrodes. These structures along with the structure wherein a next electrode of the 
	The prior art reference of Liao (U.S. Pub. No. 2021/0215971) teaches a polarizer display panel wherein a dimming panel 21 is arranged between the display panel and the backlight. There are two substrates, first substrate 211 and a second substrate 212. Liao does not teach the structure of the dimming panel in details wherein Liao does not teach the structure of the first substrate wherein the substrate sequentially has an insulating substrate, multiple first electrodes wherein each of them has a base electrode and multiple island electrodes, and further does not mention each of the multiple island electrodes being arranged in a manner that an electrode area occupancy decreases toward an outer periphery of the first electrode. Chen further does not teach the first substrate having a first insulating layer and a second electrode having parallel linear electrodes. These structures along with the structure wherein a next electrode of the island electrodes of a selected electrode being disposed in at least one position selected from the group consisting of a position inside at least one of the apertures of the selected electrode and a position between adjacent two of the island electrodes of the selected electrodes is not taught by the prior art reference of Liao as mentioned in claims 1 and 10.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu (U.S. Pub. No. 2021/0063813) teaches a display apparatus having a third polarizer, a second polarizer, and a first polarizer stacked on top of one another. 
Susuki (U.S. Pub. No. 2018/0341132) teaches a display device wherein the display has a dimming panel PNL1, which is located between the panel PNL1 and the optical sheet OG.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691